 

Exhibit 10.38

 

SL GREEN REALTY CORP.
2005 LONG-TERM OUTPERFORMANCE PLAN

AWARD AGREEMENT

 

Name of Grantee:                                                  (“Grantee”)
No. of LTIP Units:                                                      
Participation Percentage:         .     %(1)
Grant Date:  March     , 2006

 

RECITALS

 

A.                                   The Grantee is an employee of SL Green
Realty Corp. (“SL Green” or the “Company”) and its subsidiary SL Green Operating
Partnership, L.P., through which SL Green conducts substantially all of its
operations (the “Partnership”).

 

B.                                     The Company has adopted the 2005
Long-Term Outperformance Plan (the “Outperformance Plan”) to provide the
Company’s Senior Officers with incentive compensation. The Outperformance Plan
was adopted effective as of December 15, 2005 by the Compensation Committee (the
“Committee”) of the Board of Directors of SL Green (the “Board”) pursuant to
authority delegated to it by the Board as set forth in the Committee’s charter,
including authority to make grants of equity interests in the Partnership which
may, under certain circumstances, become exchangeable for shares of SL Green
common stock reserved for issuance under the SL Green Realty Corp. 2005 Stock
Option and Incentive Plan (as amended, modified or supplemented from time to
time, the “Option Plan”). This award agreement (this “Agreement”) evidences an
award to the Grantee under the Outperformance Plan (the “Award”), which is
subject to the terms and conditions set forth herein.

 

C.                                     The Grantee was selected by the Committee
to receive the Award and the Board effective as of March    , 2006, caused the
Partnership to (1) issue to the Grantee the number of LTIP Units(as defined
herein) set forth above and (2) to award the Grantee the percentage of the
Outperformance Pool (as defined herein) set forth above.

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 


1.                                       ADMINISTRATION. THE OUTPERFORMANCE PLAN
AND ALL AWARDS THEREUNDER, INCLUDING THIS AWARD, SHALL BE ADMINISTERED BY THE
COMMITTEE, WHICH IN THE ADMINISTRATION OF THE OUTPERFORMANCE PLAN SHALL HAVE ALL
THE POWERS AND AUTHORITY IT HAS IN THE ADMINISTRATION OF THE OPTION PLAN AS SET
FORTH IN THE OPTION PLAN.

 

--------------------------------------------------------------------------------

(1)                                  The initial number of LTIP Units to equal
the Participation Percentage multiplied by 750,000.

 

--------------------------------------------------------------------------------


 


2.                                       DEFINITIONS. CAPITALIZED TERMS USED
HEREIN WITHOUT DEFINITIONS SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS IN THE
OPTION PLAN. IN ADDITION, AS USED HEREIN:


 

“Additional Share Baseline Value” means, with respect to an Additional Share,
the gross proceeds received by SL Green or the Partnership upon the issuance of
such Additional Share, which amount shall be deemed to equal the price to the
public if such Additional Share is issued in a public offering or, if such
Additional Share is issued in exchange for assets or upon the acquisition of
another entity, the cash value imputed to such Additional Share for purposes of
such transaction by the parties thereto, as determined by the Committee, or, if
no such value can be imputed, the Common Stock Price on the date of issuance.

 

“Additional Shares” means the sum of (A) the number of shares of Common Stock
plus (B) the product of the Conversion Factor then in effect multiplied by the
number of Units (other than those issued to SL Green), in the case of each
(A) and (B), to the extent issued after December 1, 2005 and on or before the
Valuation Date in a capital raising transaction, in exchange for assets or upon
the acquisition of another entity, but specifically excluding, without
limitation, shares of Common Stock issued upon exercise of stock options and
restricted shares of Common Stock issued to employees or other persons or
entities in exchange for services provided to SL Green.

 

“Award LTIP Units” has the meaning set forth in Section 3.

 

“Baseline” means, as of the Valuation Date, an amount representing (a) the
Baseline Value multiplied by (I) the Initial Shares, and (II) the sum of 100%
plus the Target Return Percentage, plus (b) with respect to each Additional
Share, the product of (I) the Additional Share Baseline Value of such Additional
Share, multiplied by (II) the sum of (A) 100% plus (B) the product of the Target
Return Percentage multiplied by a fraction the numerator of which is the number
of days prior to and including the Valuation Date during which such Additional
Share has been outstanding and the denominator of which is the number of days
from and including December 1, 2005 to and including the Measurement Date;
provided that if the Valuation Date occurs prior to November 30, 2008 (other
than as a result of clause (iii) of the definition of the Valuation Date), then
for purposes of this definition in connection with the calculation of the
Outperformance Pool as of the Valuation Date, the Measurement Date shall be the
Valuation Date and the Target Return Percentage shall equal 30% multiplied by
the Fraction.

 

“Baseline Value” means $68.51, as determined by the Committee as of the
Effective Date.

 

“Change of Control” means:

 


(A)                                  ANY “PERSON,” INCLUDING A “GROUP” (AS SUCH
TERMS ARE USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, TOGETHER WITH
ALL “AFFILIATES” AND “ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER
THE EXCHANGE ACT) OF SUCH PERSON, SHALL BECOME THE “BENEFICIAL OWNER” (AS SUCH
TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY,
OF SECURITIES OF THE COMPANY REPRESENTING 25% OR MORE OF EITHER (A) THE COMBINED
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES HAVING THE RIGHT TO
VOTE IN AN ELECTION OF THE BOARD (“VOTING

 

2

--------------------------------------------------------------------------------


 


SECURITIES”) OR (B) THE THEN OUTSTANDING SHARES OF ALL CLASSES OF STOCK OF THE
COMPANY (IN EITHER SUCH CASE OTHER THAN AS A RESULT OF THE ACQUISITION OF
SECURITIES DIRECTLY FROM THE COMPANY); OR


 


(B)                                 THE MEMBERS OF THE BOARD AT THE BEGINNING OF
ANY CONSECUTIVE 24-CALENDAR-MONTH PERIOD COMMENCING ON OR AFTER THE INITIAL
EFFECTIVE DATE OF THE OUTPERFORMANCE PLAN (THE “INCUMBENT DIRECTORS”) CEASE FOR
ANY REASON INCLUDING WITHOUT LIMITATION, AS A RESULT OF A TENDER OFFER, PROXY
CONTEST, MERGER OR SIMILAR TRANSACTION, TO CONSTITUTE AT LEAST A MAJORITY OF THE
BOARD; PROVIDED THAT ANY PERSON BECOMING A DIRECTOR OF THE COMPANY WHOSE
ELECTION OR NOMINATION WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD THEN STILL IN OFFICE WHO WERE MEMBERS OF THE BOARD AT THE
BEGINNING OF SUCH 24-CALENDAR-MONTH PERIOD, SHALL, FOR PURPOSES HEREOF, BE
CONSIDERED AN INCUMBENT DIRECTOR; OR


 


(C)                                  THE SHAREHOLDERS OF THE COMPANY SHALL
APPROVE (A) ANY CONSOLIDATION OR MERGER OF THE COMPANY OR ANY SUBSIDIARY WHERE
THE SHAREHOLDERS OF THE COMPANY, IMMEDIATELY PRIOR TO THE CONSOLIDATION OR
MERGER, WOULD NOT, IMMEDIATELY AFTER THE CONSOLIDATION OR MERGER, BENEFICIALLY
OWN (AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, SHARES REPRESENTING IN THE AGGREGATE AT LEAST 50% OF THE VOTING
SHARES OF THE CORPORATION ISSUING CASH OR SECURITIES IN THE CONSOLIDATION OR
MERGER (OR OF ITS ULTIMATE PARENT CORPORATION, IF ANY), (B) ANY SALE, LEASE,
EXCHANGE OR OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS
CONTEMPLATED OR ARRANGED BY ANY PARTY AS A SINGLE PLAN) OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY OR (C) ANY PLAN OR PROPOSAL FOR THE LIQUIDATION
OR DISSOLUTION OF THE COMPANY.


 

Notwithstanding the foregoing clause (a), an event described in clause (a) shall
not be a Change of Control if such event occurs solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of stock or other Voting Securities outstanding, increases (x) the proportionate
number of shares of stock of the Company beneficially owned by any “person” (as
defined above) to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any “person” (as defined above) to 25% or more of the combined voting
power of all then outstanding Voting Securities; provided, however, that if any
“person” referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional stock of the Company or other
Voting Securities (other than pursuant to a share split, stock dividend, or
similar transaction), then a Change of Control shall be deemed to have occurred
for purposes of the foregoing clause (a).

 

“Class A Units” has the meaning given to that term in the Partnership Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means SL Green’s Common Stock, par value $.01 per share, either
currently existing or authorized hereafter.

 

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of the Common Stock for the forty-five (45) trading
days ending on, and including,

 

3

--------------------------------------------------------------------------------


 

such date (or, if such date is not a trading day, the most recent trading day
immediately preceding such date); provided, however, that if such date is the
date upon which a Transactional Change of Control occurs, the Common Stock Price
as of such date shall be equal to the fair market value in cash, as determined
by the Committee, of the total consideration paid or payable in the transaction
resulting in the Transactional Change of Control for one share of Common Stock.

 

“Conversion Factor” has the meaning given to that term in the Partnership
Agreement.

 

“Disability” means, unless otherwise provided in any Employment Agreement, a
disability which renders the Grantee incapable of performing all of his or her
material duties for a period of at least 150 consecutive or non-consecutive days
during any consecutive twelve-month period.

 

“Dividend Unit Equivalent” has the meaning set forth in Section 3.

 

“Dividend Value” means, as of a particular date, the aggregate amount of
dividends and other distributions paid on one share of Common Stock between
December 1, 2005 and such date (excluding dividends and distributions paid in
the form of additional shares of Common Stock).

 

“Effective Date” means December 1, 2005.

 

“Employment Agreement” means, as of a particular date, the Grantee’s employment
agreement with the Company in effect as of that date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” has the meaning given to that term in the Option Plan.

 

“Family Member”, of a Grantee, means the Grantee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant of the Grantee), a trust in which these
persons (or the Grantee) own more than 50 percent of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than 50 percent of the voting interests.

 

“Fraction” means the number of whole calendar months that have elapsed since the
Effective Date divided by 36.

 

“Initial Shares” means the Total Shares less the Additional Shares.

 

“LTIP Units” means Partnership Units, as such term is defined in the Partnership
Agreement, issued pursuant to Award Agreements as profits interests under the
Outperformance

 

4

--------------------------------------------------------------------------------


 

Plan having the rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption set forth
herein and in the Partnership Agreement.

 

“Maximum Outperformance Pool Amount” means, as of the Valuation Date, the lesser
of (a) $50,000,000 and (b) the Common Stock Price on the Valuation Date
multiplied by 1,337,337.

 

“Measurement Date” means November 30, 2008, except as otherwise defined for
purposes of the definition of Baseline in certain circumstances, as described in
such definition.

 

“OPP Unit Equivalent” has the meaning set forth in Section 3.

 

“Outperformance Pool” means, as of the Valuation Date, a dollar amount
calculated as follows: subtract the Baseline from the Total Return, in each case
as of the Valuation Date, and multiply the resulting amount (or, if the
resulting amount would be negative, zero) by 10%; provided, however, that in no
event shall the Outperformance Pool as of the Valuation Date exceed the Maximum
Outperformance Pool Amount as of the Valuation Date. Notwithstanding the
foregoing, if the Valuation Date as of which the Outperformance Pool is being
calculated is the date upon which a Change of Control occurs and is on or after
December 1, 2006, then the Outperformance Pool shall be increased to equal
(a) the amount of the Outperformance Pool calculated in accordance with the
preceding sentence multiplied by (b) the lesser of (i) 200% or (ii) the sum of
100% plus a fraction the numerator of which is 36 less the number of whole
calendar months that have elapsed since the Effective Date and the denominator
of which is the number of whole calendar months that have elapsed since the
Effective Date.

 

“Participation Percentage” means the Grantee’s share of the Outperformance Pool
as set forth above.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of August 20, 1997 among the
Company and the limited partners party thereto, as amended from time to time.

 

“Target Return Percentage” means 30%, except as otherwise defined for purposes
of the definition of Baseline in certain circumstances, as described in such
definition.

 

“Total Return” means, as of a particular date, an amount equal to the sum of
(a) the Total Shares multiplied by the Common Stock Price as of such date plus
(b) the Dividend Value, as of such date, multiplied by the Initial Shares, plus
(c) an amount equal to the total of all dividends and other distributions in
respect of Additional Shares actually paid between December 1, 2005 and such
date (excluding dividends and distributions paid in the form of additional
shares of Common Stock or Units).

 

“Total Shares” means the sum of (a) the number of shares of Common Stock plus
(b) the product of the Conversion Factor then in effect multiplied by the number
of Units (other than those owned by SL Green), in the case of each (a) and (b),
to the extent outstanding on the Valuation Date.

 

5

--------------------------------------------------------------------------------


 

“Total Unit Equivalent” has the meaning set forth in Section 3.

 

“Transactional Change of Control” means (a) a Change of Control described in
clause (a) of the definition thereof where the “person” or “group” makes a
tender offer for Common Stock, or (b) a Change of Control described in clauses
(c)(A) or (B) of the definition thereof.

 

“Units” means all Class A Units, Class B Units (as defined in the Partnership
Agreement) and other Partnership Units (as defined in the Partnership Agreement)
with economic attributes substantially similar to Class A Units or Class B Units
as determined by the Committee, outstanding or issuable upon the conversion,
exercise, exchange or redemption of any securities of any kind convertible,
exercisable, exchangeable or redeemable for Class A Units, Class B Units or such
other Partnership Units (other than LTIP Units issued under the Outperformance
Plan or LTIP Units issued under any similar outperformance program prior to the
determination of any performance based vesting hurdles with respect thereto).

 

“Valuation Date” means the earliest of (i) the Measurement Date, (ii) the date
upon which a Change of Control shall occur, and (iii) the last day of a 30
consecutive calendar day period during which, on each day in that period, the
Outperformance Pool would have reached the Maximum Outperformance Pool Amount if
such day had been the Valuation Date.

 


3.                                       OUTPERFORMANCE AWARD.


 


(A)                                  SUBJECT TO SECTION 8, THE GRANTEE IS HEREBY
GRANTED AN AWARD CONSISTING OF THE NUMBER OF LTIP UNITS SET FORTH ABOVE (“AWARD
LTIP UNITS”), WHICH (A) WILL BE SUBJECT TO FORFEITURE OR INCREASE TO THE EXTENT
PROVIDED IN THIS SECTION 3 AS SET FORTH BELOW AND (B) WILL BE SUBJECT TO VESTING
AS PROVIDED IN SECTIONS 4 AND 8 HEREOF.


 


(B)                                 AS SOON AS PRACTICABLE FOLLOWING THE
VALUATION DATE, BUT AS OF THE VALUATION DATE, THE COMMITTEE WILL DETERMINE THE
OUTPERFORMANCE POOL (IF ANY) AND THEN PERFORM THE FOLLOWING CALCULATIONS WITH
RESPECT TO THIS AWARD:


 


(I)                                     MULTIPLY (W) THE OUTPERFORMANCE POOL
CALCULATED AS OF THE VALUATION DATE BY (X) THE GRANTEE’S PARTICIPATION
PERCENTAGE, THEN DIVIDE THE RESULT BY THE PRODUCT OF (Y) THE COMMON STOCK PRICE
CALCULATED AS OF THE VALUATION DATE MULTIPLIED BY (Z) THE CONVERSION FACTOR ON
THE VALUATION DATE; THE RESULTING NUMBER IS HEREAFTER REFERRED TO AS THE “OPP
UNIT EQUIVALENT”;


 


(II)                                  MULTIPLY (V) THE OPP UNIT EQUIVALENT BY
(W) THE CONVERSION FACTOR ON THE VALUATION DATE AND (X) THE DIVIDEND VALUE AS OF
THE VALUATION DATE, THEN DIVIDE THE RESULT BY THE PRODUCT OF (Y) THE COMMON
STOCK PRICE CALCULATED AS OF THE VALUATION DATE MULTIPLIED BY (Z) THE CONVERSION
FACTOR ON THE VALUATION DATE; THE RESULTING NUMBER IS HEREAFTER REFERRED TO AS
THE “DIVIDEND UNIT EQUIVALENT”; AND


 


(III)                               ADD THE OPP UNIT EQUIVALENT TO THE DIVIDEND
UNIT EQUIVALENT; THE RESULTING NUMBER IS HEREAFTER REFERRED TO AS THE “TOTAL
UNIT EQUIVALENT”.

 

6

--------------------------------------------------------------------------------


 


(C)                                  IF THE TOTAL UNIT EQUIVALENT IS SMALLER
THAN THE NUMBER OF AWARD LTIP UNITS, THEN THE GRANTEE, AS OF THE VALUATION DATE,
SHALL FORFEIT A NUMBER OF AWARD LTIP UNITS EQUAL TO THE DIFFERENCE AND
THEREAFTER THE TERM AWARD LTIP UNITS WILL REFER ONLY TO THE REMAINING AWARD LTIP
UNITS THAT WERE NOT FORFEITED. IF THE TOTAL UNIT EQUIVALENT IS GREATER THAN THE
NUMBER OF AWARD LTIP UNITS, THEN, UPON THE PERFORMANCE OF SUCH CALCULATION: 
(A) THE GRANTEE, AS OF THE VALUATION DATE, SHALL BE AUTOMATICALLY GRANTED A
NUMBER OF ADDITIONAL LTIP UNITS EQUAL TO THE DIFFERENCE, AND SUCH ADDITIONAL
LTIP UNITS SHALL BE ADDED TO THE AWARD LTIP UNITS AND THEREBY BECOME PART OF
THIS AWARD, (B) THE COMPANY AND THE PARTNERSHIP SHALL TAKE SUCH CORPORATE OR
PARTNERSHIP ACTION AS IS NECESSARY TO ACCOMPLISH THE GRANT OF SUCH ADDITIONAL
LTIP UNITS, (C) THE GRANTEE SHALL EXECUTE AND DELIVER IN CONNECTION WITH SUCH
GRANT SUCH DOCUMENTS, COMPARABLE TO THE DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION WITH THIS AGREEMENT, AS THE COMPANY AND/OR THE PARTNERSHIP REASONABLY
REQUEST IN ORDER TO COMPLY WITH ALL APPLICABLE LEGAL REQUIREMENTS, INCLUDING,
WITHOUT LIMITATION, FEDERAL AND STATE SECURITIES LAWS AND (D) THEREAFTER THE
TERM AWARD LTIP UNITS WILL REFER COLLECTIVELY TO THE AWARD LTIP UNITS PRIOR TO
SUCH ADDITIONAL GRANT PLUS SUCH ADDITIONAL LTIP UNITS. IF THE TOTAL UNIT
EQUIVALENT IS THE SAME AS THE NUMBER OF AWARD LTIP UNITS, THEN THERE WILL BE NO
CHANGE TO THIS AWARD.


 


4.                                       TERMINATION OF GRANTEE’S EMPLOYMENT;
VESTING; CHANGE OF CONTROL.


 


(A)                                  IF AT ANY TIME THE GRANTEE SHALL CEASE TO
BE AN EMPLOYEE OF THE COMPANY FOR ANY REASON, THEN ALL AWARD LTIP UNITS THAT
REMAIN UNVESTED AT SUCH TIME SHALL AUTOMATICALLY AND IMMEDIATELY BE FORFEITED BY
THE GRANTEE, EXCEPT THAT IN THE CASE OF THE DEATH OR DISABILITY OF THE GRANTEE,
THE PROVISIONS OF SECTION 8 SHALL APPLY, AND EXCEPT AS PROVIDED IN
SECTION 4(B) BELOW.


 


(B)                                 IF AT ANY TIME THE GRANTEE SHALL CEASE TO BE
AN EMPLOYEE OF THE COMPANY DUE TO (I) A TERMINATION WITHOUT CAUSE (AS DEFINED IN
THE EMPLOYMENT AGREEMENT) BY THE COMPANY, OR (II) A TERMINATION WITH GOOD REASON
(AS DEFINED IN THE EMPLOYMENT AGREEMENT), THE GRANTEE SHALL BE TREATED FOR ALL
PURPOSES OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF
THIS AGREEMENT RELATING TO THE VESTING OF THE AWARD LTIP UNITS) AS IF HE HAD
REMAINED AS AN EMPLOYEE OF THE COMPANY FOR 12 MONTHS AFTER THE DATE OF
TERMINATION.


 


(C)                                  SUBJECT TO SECTION 8, THE AWARD LTIP UNITS
SHALL BECOME VESTED AS FOLLOWS: (I) ONE-THIRD (1/3) OF THE AWARD LTIP UNITS
SHALL BECOME VESTED ON THE MEASUREMENT DATE; AND (II) AN ADDITIONAL ONE-THIRD
(1/3) OF THE AWARD LTIP UNITS SHALL BECOME VESTED ON EACH OF THE FIRST (1ST) AND
SECOND (2ND) ANNIVERSARIES OF THE MEASUREMENT DATE, PROVIDED THAT ALL UNVESTED
AWARD LTIP UNITS THAT HAVE NOT PREVIOUSLY BEEN FORFEITED SHALL VEST IMMEDIATELY
UPON THE OCCURRENCE OF A CHANGE OF CONTROL.


 


5.                                       PAYMENTS BY AWARD RECIPIENTS. NO AMOUNT
SHALL BE PAYABLE TO THE COMPANY OR THE PARTNERSHIP BY THE GRANTEE AT ANY TIME IN
RESPECT OF THIS AWARD.


 


6.                                       DISTRIBUTIONS. THE HOLDER OF THE AWARD
LTIP UNITS SHALL BE ENTITLED TO RECEIVE DISTRIBUTIONS WITH RESPECT TO SUCH AWARD
LTIP UNITS TO THE EXTENT PROVIDED FOR IN THE PARTNERSHIP AGREEMENT. THE
DISTRIBUTION PARTICIPATION DATE (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WITH

 

7

--------------------------------------------------------------------------------


 


RESPECT TO AWARD LTIP UNITS IN AN AMOUNT EQUAL TO THE TOTAL UNIT EQUIVALENT IS
THE VALUATION DATE.


 


7.                                       RESTRICTIONS ON TRANSFER. NONE OF THE
AWARD LTIP UNITS SHALL BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED,
GIVEN AWAY OR IN ANY OTHER MANNER DISPOSED OF, ENCUMBERED, WHETHER VOLUNTARILY
OR BY OPERATION OF LAW (EACH SUCH ACTION A “TRANSFER”), OR REDEEMED IN
ACCORDANCE WITH THE PARTNERSHIP AGREEMENT (A) PRIOR TO VESTING, (B) FOR A PERIOD
OF TWO (2) YEARS BEGINNING ON THE DATE OF GRANT SPECIFIED ABOVE OTHER THAN IN
CONNECTION WITH A CHANGE OF CONTROL, OR (C) UNLESS SUCH TRANSFER IS IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION,
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)), AND SUCH
TRANSFER IS IN ACCORDANCE WITH THE APPLICABLE TERMS AND CONDITIONS OF THE
PARTNERSHIP AGREEMENT; PROVIDED THAT, UPON THE APPROVAL OF, AND SUBJECT TO THE
TERMS AND CONDITIONS SPECIFIED BY, THE COMMITTEE, UNVESTED AWARD LTIP UNITS THAT
HAVE BEEN HELD FOR A PERIOD OF AT LEAST TWO (2) YEARS BEGINNING ON THE DATE OF
GRANT SPECIFIED ABOVE MAY BE TRANSFERRED TO THE GRANTEE’S FAMILY MEMBERS,
PROVIDED THAT THE TRANSFEREE AGREES IN WRITING WITH THE COMPANY AND THE
PARTNERSHIP TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT. IN
CONNECTION WITH ANY TRANSFER OF AWARD LTIP UNITS, THE PARTNERSHIP MAY REQUIRE
THE GRANTEE TO PROVIDE AN OPINION OF COUNSEL, SATISFACTORY TO THE PARTNERSHIP,
THAT SUCH TRANSFER IS IN COMPLIANCE WITH ALL FEDERAL AND STATE SECURITIES LAWS
(INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT). ANY ATTEMPTED TRANSFER OF
AWARD LTIP UNITS NOT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
SECTION 7 SHALL BE NULL AND VOID, AND THE PARTNERSHIP SHALL NOT REFLECT ON ITS
RECORDS ANY CHANGE IN RECORD OWNERSHIP OF ANY LTIP UNITS AS A RESULT OF ANY SUCH
TRANSFER, SHALL OTHERWISE REFUSE TO RECOGNIZE ANY SUCH TRANSFER AND SHALL NOT IN
ANY WAY GIVE EFFECT TO ANY SUCH TRANSFER OF ANY LTIP UNITS. THIS AGREEMENT IS
PERSONAL TO THE GRANTEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.


 


8.                                       DEATH OR DISABILITY.


 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISION HEREIN,
IF, PRIOR TO THE VALUATION DATE, THE GRANTEE SHALL CEASE TO BE AN EMPLOYEE OF
THE COMPANY AS A RESULT OF HIS DEATH OR DISABILITY, THEN (I) WITH RESPECT TO THE
GRANTEE THE CALCULATIONS PROVIDED IN SECTION 3 SHALL BE PERFORMED WITH RESPECT
TO THIS AWARD IMMEDIATELY AS IF A CHANGE OF CONTROL HAD OCCURRED (WITH RESPECT
TO THE GRANTEE ONLY) ON THE DATE OF HIS DEATH OR DISABILITY AND (II) ALL OF THE
AWARD LTIP UNITS COMPRISING THIS AWARD (AFTER GIVING EFFECT TO THE ISSUANCE OF
ADDITIONAL LTIP UNITS OR FORFEITURE OF AWARD LTIP UNITS PURSUANT TO SECTION 3)
SHALL AUTOMATICALLY AND IMMEDIATELY VEST.


 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION HEREIN,
IF, ON OR AFTER THE VALUATION DATE, THE GRANTEE SHALL CEASE TO BE AN EMPLOYEE OF
THE COMPANY AS A RESULT OF HIS DEATH OR DISABILITY, THEN ALL OF THE GRANTEE’S
AWARD LTIP UNITS SHALL AUTOMATICALLY AND IMMEDIATELY VEST.


 


9.                                       CHANGES IN CAPITAL STRUCTURE. IF
(I) THE COMPANY SHALL AT ANY TIME BE INVOLVED IN A MERGER, CONSOLIDATION,
DISSOLUTION, LIQUIDATION, REORGANIZATION, EXCHANGE OF SHARES, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF THE COMPANY OR A TRANSACTION SIMILAR
THERETO, (II) ANY

 

8

--------------------------------------------------------------------------------


 


STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, STOCK COMBINATION,
RECLASSIFICATION, RECAPITALIZATION, SIGNIFICANT REPURCHASES OF STOCK OR OTHER
SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, OR ANY DISTRIBUTION TO
HOLDERS OF COMMON STOCK OTHER THAN REGULAR CASH DIVIDENDS, SHALL OCCUR OR
(III) ANY OTHER EVENT SHALL OCCUR WHICH IN THE JUDGMENT OF THE COMMITTEE
NECESSITATES ACTION BY WAY OF ADJUSTING THE TERMS OF THE AWARD, THEN THE
COMMITTEE MAY TAKE ANY SUCH ACTION AS IN ITS DISCRETION SHALL BE NECESSARY TO
MAINTAIN THE GRANTEE’S RIGHTS HEREUNDER SO THAT THEY ARE SUBSTANTIALLY
PROPORTIONATE TO THE RIGHTS EXISTING UNDER THIS AGREEMENT PRIOR TO SUCH EVENT,
INCLUDING, WITHOUT LIMITATION, ADJUSTMENTS IN AWARD LTIP UNITS, ADDITIONAL
SHARES, BASELINE VALUE, DIVIDEND VALUE, COMMON STOCK PRICE, MAXIMUM
OUTPERFORMANCE POOL AMOUNT, TOTAL SHARES AND TOTAL RETURN.


 


10.                                 MISCELLANEOUS.


 


(A)                                  AMENDMENTS. THIS AGREEMENT MAY BE AMENDED
OR MODIFIED ONLY WITH THE CONSENT OF THE PARTNERSHIP ACTING THROUGH THE
COMMITTEE; PROVIDED THAT ANY SUCH AMENDMENT OR MODIFICATION ADVERSELY AFFECTING
THE RIGHTS OF THE GRANTEE HEREUNDER MUST BE CONSENTED TO BY THE GRANTEE TO BE
EFFECTIVE AS AGAINST HIM.


 


(B)                                 INCORPORATION OF OPTION PLAN. THE PROVISIONS
OF THE OPTION PLAN ARE HEREBY INCORPORATED BY REFERENCE AS IF SET FORTH HEREIN.
IF AND TO THE EXTENT THAT ANY PROVISION CONTAINED IN THIS AGREEMENT IS
INCONSISTENT WITH THE OPTION PLAN, THIS AGREEMENT SHALL GOVERN.


 


(C)                                  EFFECTIVENESS. THE GRANTEE SHALL BE
ADMITTED AS A PARTNER OF THE PARTNERSHIP WITH BENEFICIAL OWNERSHIP OF THE AWARD
LTIP UNITS AS OF THE GRANT DATE SET FORTH ABOVE BY (I) SIGNING AND DELIVERING TO
THE PARTNERSHIP A COPY OF THIS AGREEMENT, AND (II) SIGNING, AS A LIMITED
PARTNER, AND DELIVERING TO THE PARTNERSHIP A COUNTERPART SIGNATURE PAGE TO THE
PARTNERSHIP AGREEMENT (ATTACHED HERETO AS EXHIBIT A). THE PARTNERSHIP AGREEMENT
SHALL BE AMENDED TO REFLECT THE ISSUANCE TO THE GRANTEE OF THE AWARD LTIP UNITS,
WHEREUPON THE GRANTEE SHALL HAVE ALL THE RIGHTS OF A LIMITED PARTNER OF THE
PARTNERSHIP WITH RESPECT TO THE NUMBER OF LTIP UNITS SPECIFIED ABOVE, AS SET
FORTH IN THE PARTNERSHIP AGREEMENT, SUBJECT, HOWEVER, TO THE RESTRICTIONS AND
CONDITIONS SPECIFIED HEREIN AND IN THE PARTNERSHIP AGREEMENT.


 


(D)                                 STATUS OF LTIP UNITS UNDER THE OPTION PLAN.
THE AWARD LTIP UNITS ARE NOT BEING GRANTED AS EQUITY SECURITIES UNDER THE OPTION
PLAN INSOFAR AS THE OUTPERFORMANCE PLAN HAS BEEN ESTABLISHED AS AN INCENTIVE
PROGRAM OF THE PARTNERSHIP. THE COMPANY WILL HAVE THE RIGHT, AS SET FORTH IN THE
PARTNERSHIP AGREEMENT, TO ISSUE SHARES OF COMMON STOCK IN EXCHANGE FOR CLASS A
UNITS INTO WHICH SUCH AWARD LTIP UNITS MAY HAVE BEEN CONVERTED PURSUANT TO THE
PARTNERSHIP AGREEMENT, SUBJECT TO CERTAIN LIMITATIONS SET FORTH IN THE
PARTNERSHIP AGREEMENT, AND SUCH SHARES OF COMMON STOCK MAY BE ISSUED UNDER THE
OPTION PLAN. THE GRANTEE MUST BE ELIGIBLE TO RECEIVE THE AWARD LTIP UNITS IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND TO THAT EFFECT
IS REQUIRED TO COMPLETE, EXECUTE AND DELIVER CERTAIN COVENANTS, REPRESENTATIONS
AND WARRANTIES (ATTACHED AS EXHIBIT B). THE COMMITTEE MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, SEEK TO HAVE THE LTIP UNITS BECOME PART OF THE OPTION PLAN
AT A FUTURE TIME, WHEREBY THIS AWARD MAY BE CONSIDERED AN AWARD UNDER THE OPTION
PLAN. THE GRANTEE

 

9

--------------------------------------------------------------------------------


 


ACKNOWLEDGES THAT IF THE COMMITTEE SO ELECTS, IN ITS SOLE DISCRETION, THE
GRANTEE WILL HAVE NO RIGHT TO APPROVE OR DISAPPROVE SUCH CHANGE.


 


(E)                                  LEGEND. THE RECORDS OF THE PARTNERSHIP
EVIDENCING THE AWARD LTIP UNITS SHALL BEAR AN APPROPRIATE LEGEND, AS DETERMINED
BY THE PARTNERSHIP IN ITS SOLE DISCRETION, TO THE EFFECT THAT SUCH LTIP UNITS
ARE SUBJECT TO RESTRICTIONS AS SET FORTH HEREIN AND IN THE PARTNERSHIP
AGREEMENT.


 


(F)                                    COMPLIANCE WITH LAW. THE PARTNERSHIP AND
THE GRANTEE WILL MAKE REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE
SECURITIES LAWS. IN ADDITION, NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, NO LTIP UNITS WILL BECOME VESTED OR BE PAID AT A TIME THAT SUCH
VESTING OR PAYMENT WOULD RESULT IN A VIOLATION OF ANY SUCH LAW.


 


(G)                                 INVESTMENT REPRESENTATION; REGISTRATION. THE
GRANTEE HEREBY MAKES THE COVENANTS, REPRESENTATIONS AND WARRANTIES AND SET FORTH
ON EXHIBIT B ATTACHED HERETO. ALL OF SUCH COVENANTS, WARRANTIES AND
REPRESENTATIONS SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE GRANTEE. THE PARTNERSHIP WILL HAVE NO OBLIGATION TO REGISTER UNDER THE
SECURITIES ACT ANY LTIP UNITS OR ANY OTHER SECURITIES ISSUED PURSUANT TO THIS
AGREEMENT OR UPON CONVERSION OR EXCHANGE OF LTIP UNITS.


 


(H)                                 SECTION 83(B) ELECTION. THE GRANTEE HEREBY
AGREES TO MAKE AN ELECTION TO INCLUDE IN GROSS INCOME IN THE YEAR OF TRANSFER
THE AWARD LTIP UNITS PURSUANT TO SECTION 83(B) OF THE CODE SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT C AND TO SUPPLY THE NECESSARY INFORMATION IN
ACCORDANCE WITH THE REGULATIONS PROMULGATED THEREUNDER.


 


(I)                                     SEVERABILITY. IN THE EVENT THAT ONE OR
MORE OF THE PROVISIONS OF THIS AGREEMENT MAY BE INVALIDATED FOR ANY REASON BY A
COURT, ANY PROVISION SO INVALIDATED WILL BE DEEMED TO BE SEPARABLE FROM THE
OTHER PROVISIONS HEREOF, AND THE REMAINING PROVISIONS HEREOF WILL CONTINUE TO BE
VALID AND FULLY ENFORCEABLE.


 


(J)                                     GOVERNING LAW. THIS AGREEMENT IS MADE
UNDER, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLE OF CONFLICT OF LAWS OF SUCH STATE.


 


(K)                                  NO OBLIGATION TO CONTINUE POSITION AS AN
OFFICER OR TO EMPLOY. NEITHER THE COMPANY NOR ANY AFFILIATE IS OBLIGATED BY OR
AS A RESULT OF THIS AGREEMENT TO CONTINUE TO HAVE THE GRANTEE AS AN OFFICER OR
TO EMPLOY THE GRANTEE AND THIS AGREEMENT SHALL NOT INTERFERE IN ANY WAY WITH THE
RIGHT OF THE COMPANY OR ANY AFFILIATE TO TERMINATE THE GRANTEE AS AN OFFICER OR
EMPLOYEE AT ANY TIME.


 


(L)                                     NOTICES. NOTICES HEREUNDER SHALL BE
MAILED OR DELIVERED TO THE PARTNERSHIP AT ITS PRINCIPAL PLACE OF BUSINESS AND
SHALL BE MAILED OR DELIVERED TO THE GRANTEE AT THE ADDRESS ON FILE WITH THE
PARTNERSHIP OR, IN EITHER CASE, AT SUCH OTHER ADDRESS AS ONE PARTY
MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN WRITING.

 

10

--------------------------------------------------------------------------------


 


(M)                               WITHHOLDING AND TAXES. NO LATER THAN THE DATE
AS OF WHICH AN AMOUNT FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF THE
GRANTEE FOR INCOME TAX PURPOSES OR SUBJECT TO THE FEDERAL INSURANCE
CONTRIBUTIONS ACT WITHHOLDING WITH RESPECT TO THE AWARD, THE GRANTEE WILL PAY TO
THE COMPANY OR, IF APPROPRIATE, ANY OF ITS AFFILIATES, OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMMITTEE REGARDING THE PAYMENT OF, ANY UNITED STATES
FEDERAL, STATE OR LOCAL OR FOREIGN TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD WITH RESPECT TO SUCH AMOUNT. THE OBLIGATIONS OF THE COMPANY UNDER THIS
AGREEMENT WILL BE CONDITIONAL ON SUCH PAYMENT OR ARRANGEMENTS, AND THE COMPANY
AND ITS AFFILIATES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO
DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OTHERWISE DUE TO THE GRANTEE.


 


(N)                                 SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL
BE BINDING UPON THE PARTNERSHIP’S SUCCESSORS AND ASSIGNS, WHETHER OR NOT THIS
AGREEMENT IS EXPRESSLY ASSUMED.


 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the       day of March, 2006.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Marc Holliday

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

SL Green Realty Corp., its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Marc Holliday

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

 

Name:

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of SL
Green Operating Partnership, L.P., hereby accepts all of the terms and
conditions of (including, without limitation, the provisions of Section 15.11
titled “Power of Attorney”), and becomes a party to, the First Amended and
Restated Agreement of Limited Partnership, dated as of August 20, 1997, of SL
Green Operating Partnership, L.P., as amended through the date hereof (the
“Partnership Agreement”). The Grantee agrees that this signature page may be
attached to any counterpart of the Partnership Agreement.

 

 

 

Signature Line for Limited Partner:

 

 

 

 

 

Name:

 

 

 

Date: March    , 2006

 

 

 

Address of Limited Partner:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Grantee hereby represents, warrants and covenants as follows:

 

(a)                                  The Grantee has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Stockholders;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Stockholders;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended;

 

(iv)                              The Company’s Form 10-Q for the most recently
ended quarter filed by the Company with the Securities and Exchange Commission
since the filing of the Form 10-K described in clause (iii) above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the end of the fiscal year most recently ended for
which a Form 10-K has been filed by the Company;

 

(vi)                              The Partnership Agreement;

 

(vii)                           The Option Plan; and

 

(viii)                        The Company’s Certificate of Incorporation, as
amended.

 

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

 

(b)                                 The Grantee hereby represents and warrants
that

 

(i)                                     The Grantee either (A) is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”), or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him
with respect to the grant to him of LTIP Units, the potential conversion of LTIP
Units into Class A Units of the Partnership (“Common Units”) and the potential
redemption of such Common Units for shares of Common Stock (“REIT Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his own

 

--------------------------------------------------------------------------------


 

interest or has engaged representatives or advisors to assist him in protecting
his interests, and (III) is capable of bearing the economic risk of such
investment.

 

(ii)                                  The Grantee understands that (A) the
Grantee is responsible for consulting his own tax advisors with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Grantee is or by reason of the
award of LTIP Units may become subject, to his particular situation; (B) the
Grantee has not received or relied upon business or tax advice from the Company,
the Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of  matters relevant to the LTIP Units and has been furnished
with, and has reviewed and understands, materials relating to the Partnership
and the Company and their respective activities (including, but not limited to,
the Background Documents). The Grantee has been afforded the opportunity to
obtain any additional information (including any exhibits to the Background
Documents) deemed necessary by the Grantee to verify the accuracy of information
conveyed to the Grantee. The Grantee confirms that all documents, records, and
books pertaining to his receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company.

 

(iii)                               The LTIP Units to be issued, the Common
Units issuable upon conversion of the LTIP Units and any REIT Shares issued in
connection with the redemption of any such Common Units will be acquired for the
account of the Grantee for investment only and not with a current view to, or
with any intention of, a distribution or resale thereof, in whole or in part, or
the grant of any participation therein, without prejudice, however, to the
Grantee’s right (subject to the terms of the LTIP Units, the Option Plan and
this Agreement) at all times to sell or otherwise dispose of all or any part of
his LTIP Units, Common Units or REIT Shares in compliance with the Securities
Act, and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control.

 

(iv)                              The Grantee acknowledges that (A) neither the
LTIP Units to be issued, nor the Common Units issuable upon conversion of the
LTIP Units, have been registered under the Securities Act or state securities
laws by reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, if such LTIP Units or
Common Units are represented by certificates, such certificates will bear a
legend to such effect, (B) the reliance by the Partnership and the Company on
such exemptions is predicated in part on the accuracy and completeness

 

--------------------------------------------------------------------------------


 

of the representations and warranties of the Grantee contained herein, (C) such
LTIP Units, or Common Units, therefore, cannot be resold unless registered under
the Securities Act and applicable state securities laws, or unless an exemption
from registration is available, (D) there is no public market for such LTIP
Units and Common Units and (E) neither the Partnership nor the Company has any
obligation or intention to register such LTIP Units or the Common Units issuable
upon conversion of the LTIP Units under the Securities Act or any state
securities laws or to take any action that would make available any exemption
from the registration requirements of such laws, except, that, upon the
redemption of the Common Units for REIT Shares, the Company may issue such REIT
Shares under the Option Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Grantee is
eligible to receive such REIT Shares under the Option Plan at the time of such
issuance, (II) the Company has filed a Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such REIT Shares
and (III) such Form S-8 is effective at the time of the issuance of such REIT
Shares. The Grantee hereby acknowledges that because of the restrictions on
transfer or assignment of such LTIP Units acquired hereby and the Common Units
issuable upon conversion of the LTIP Units which are set forth in the
Partnership Agreement or this Agreement, the Grantee may have to bear the
economic risk of his ownership of the LTIP Units acquired hereby and the Common
Units issuable upon conversion of the LTIP Units for an indefinite period of
time.

 

(v)                                 The Grantee has determined that the LTIP
Units are a suitable investment for the Grantee.

 

(vi)                              No representations or warranties have been
made to the Grantee by the Partnership or the Company, or any officer, director,
shareholder, agent, or affiliate of any of them, and the Grantee has received no
information relating to an investment in the Partnership or the LTIP Units
except the information specified in Paragraph (b) above.

 

(c)                                  So long as the Grantee holds any LTIP
Units, the Grantee shall disclose to the Partnership in writing such information
as may be reasonably requested with respect to ownership of LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code, applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.

 

(d)                                 The Grantee hereby agrees to make an
election under Section 83(b) of the Code with respect to the LTIP Units awarded
hereunder, and has delivered with this Agreement a completed, executed copy of
the election form attached hereto as Exhibit C. The Grantee agrees to file the
election (or to permit the Partnership to file such election on the Grantee’s
behalf) within thirty (30) days after the award of the LTIP Units hereunder with
the IRS Service Center at which such Grantee files his personal income tax
returns, and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which the LTIP Units are awarded to
the Grantee.

 

(e)                                  The address set forth on the signature
page of this Agreement is the address of the Grantee’s principal residence, and
the Grantee has no present intention of becoming a resident of any country,
state or jurisdiction other than the country and state in which such residence
is sited.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)

OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                       The name, address and taxpayer
identification number of the undersigned are:

 

Name:                                                           (the “Taxpayer”)

 

Address:                                                         

 

                                                                           

Social Security No./Taxpayer Identification No.:                            

 

2.                                       Description of property with respect to
which the election is being made:

 

The election is being made with respect to                        LTIP Units in
SL Green Operating Partnership, L.P. (the “Partnership”).

 

3.                                       The date on which the LTIP Units were
transferred is March      , 2006. The taxable year to which this election
relates is calendar year 2006.

 

4.                                       Nature of restrictions to which the
LTIP Units are subject:

 

(a)                                  With limited exceptions, until the LTIP
Units vest, the Taxpayer may not transfer in any manner any portion of the LTIP
Units without the consent of the Partnership.

 

(b)                                 The Taxpayer’s LTIP Units vest in accordance
with the vesting provisions described in the Schedule attached hereto. Unvested
LTIP Units are forfeited in accordance with the vesting provisions described in
the Schedule attached hereto.

 

5.                                       The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the LTIP Units with respect to which
this election is being made was $0 per LTIP Unit.

 

6.                                       The amount paid by the Taxpayer for the
LTIP Units was $0 per LTIP Unit.

 

7.                                       A copy of this statement has been
furnished to the Partnership and SL Green Realty Corp.

 

Dated:

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Vesting Provisions of LTIP Units

 

The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from 0-100% based on SL Green Realty Corp.’s (the “Company’s”)
per-share total return to shareholders for the period from December 1, 2005 to
November 30, 2008 (or earlier in certain circumstances). Under the time-based
vesting hurdles, one-third of the LTIP Units will vest on the last day of the
performance period and on each of the first and second anniversaries thereof,
provided that the Taxpayer remains an employee of the Company through such
dates, subject to acceleration in the event of certain extraordinary
transactions or termination of the Taxpayer’s status as an employee under
specified circumstances. Unvested LTIP Units are subject to forfeiture in the
event of failure to vest based on the passage of time or the determination of
the performance-based percentage.

 

--------------------------------------------------------------------------------

 